Case 1:20-cv-22234-JEM Document 89 Entered on FLSD Docket 08/16/2021 Page 1 of 9




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                         Miami Division

                        Case No. 1:20-cv-22234- MARTINEZ-BECERRA


   LINCO ENTERPRISES, INC.

          Plaintiff,

   v.

   OLEG FIRER, EZ CAPITAL FUND, LLC,
   STAR CAPITAL MANAGEMENT, LLC,
   And STAR EQUITIES, LLC,

          Defendants.

   ________________________________________________/

   OLEG FIRER, EZ CAPITAL FUND, LLC,
   STAR CAPITAL MANAGEMENT, LLC,
   And STAR EQUITIES, LLC,

          Counter-Plaintiffs,

   v.

   LINCO ENTERPRISES, INC,

          Counter-Defendant,

   ________________________________________________/

        DEFENDANTS’ LOCAL RULE 56.1 STATEMENT OF MATERIAL FACTS
                   THAT ARE NOT GENUINELY DISPUTED

         Defendants / Counter-Plaintiffs OLEG FIRER (“Firer”), EZ CAPITAL FUND, LLC,

  (“EZ Capital”), STAR CAPITAL MANAGEMENT, LLC, (“Star Capital”), STAR EQUITIES,

  LLC, (“Star Equities”) (collectively “Defendants”), by and through their undersigned counsel,

  and pursuant to the Federal Rules of Civil Procedure and the Local Rules and Procedures for the



                                                1
Case 1:20-cv-22234-JEM Document 89 Entered on FLSD Docket 08/16/2021 Page 2 of 9




  Southern District of Florida, hereby submit this Local Rule 56.1 Statement Of Material Facts That

  Are Not Genuinely Disputed:

     A. Plaintiff Linco Enterprises, Inc.

         1.      At all times, Plaintiff Linco Enterprises, Inc. (“Linco”) has been controlled by

  Sergey Khazarov (“Khazarov”). Exh. 6, Deposition of Linco (“Linco Depo.”) p. 13/lines 22-25.

         2.      Khazarov is and was the only shareholder and employee of Linco. Exh. 6, Linco

  Depo., p.12/line 15 to p.13/line 2.

         3.      In 2014, Khazarov inherited at least $1,280,000.00 from his deceased father. Exh.

  6, Linco Depo., p. 162/line 8 to p.167/line 3.

         4.      Beginning in 2015, Khazarov has been the officer of at least three companies which

  he invested a total of $500,000.00, and consisted of either funds and/or putting in labor or work.

  Exh. 6, Linco Depo., p. 16/line 6 to p.17/line 21, p.21/lines 10-19, p. 22/line 9 to p.23/line 12.

         5.      Khazarov met non-party Igor Gary Gelman (“Gelman”) at Charles de Gaulle

  Airport in November 2016. Exh. 6, Linco Depo., p. 28/lines 12-23.

     B. VG Financing, LLC

         6.      In December 2016, Gelman first told Khazarov that VG Financing, LLC was a

  financial product that Gelman and Firer brought to Russia. Exh. 6, Linco Depo., p. 36/lines 4-9.

         7.      EZ Capital is an owner of VG Financing. Exh. 6, Linco Depo., to p. 71/ lines 9-19.

         8.      In March 2017, Khazarov was offered an opportunity to invest in EZ Capital and

  non-party Unified Advance, LLC (“Unified Advance”). Exh. 6, Linco Depo., p. 50/lines 6-11.

     C. EZ Capital.




                                                    2
Case 1:20-cv-22234-JEM Document 89 Entered on FLSD Docket 08/16/2021 Page 3 of 9




         9.      Linco became a member of EZ Capital by signing EZ Capital’s operating

  agreement in March 2017 (“EZ Capital’s Operating Agreement”). Exh. 6, Linco Depo.,

  p.54/lines 8-14, p. 84/lines 6-21.

         10.     EZ Capital’s Operating Agreement signed by Linco is attached hereto as Exhibit 1.

         11.     Exhibit A to EZ Capital’s Operating Agreement, signed by Linco, stated that

  “Capital Contributions and Initial Capital Account of the Member” in the column above the

  amounts next to the identified members’ names. Exh.1, EZ Capital’s Operating Agreement at

  Exhibit A.

         12.     EZ Capital’s Operating Agreement, signed by Linco, stated that that “Capital

  Contribution” consists of “the total cash and Fair Market Value of other property contributed to

  the equity of the Company by a Member…” Exh.1, EZ Capital’s Operating Agreement, at ¶1.04.

         13.     EZ Capital’s Operating Agreement, signed by Linco, stated that “The Members and

  Warrant Holders have made (or are deemed to have made) Capital Contributions with respect to

  Class A Units, Class B Units and Warrants in amounts reflected opposite each Member’s name in

  Exhibit A and Exhibit B hereto . . .” Exh. 1, EZ Capital’s Operating Agreement, at ¶ 3.03(a).

         14.     In July 2017, Linco signed Amendment No. 1 to the Limited Liability Company

  Agreement of EZ Capital Fund (“EZ Capital Amendment”), which showed that Linco

  contributed an additional $300,000.00 for an additional 5% membership interest in EZ Capital.

  Exh. 6, Linco Depo., p.97/line 23 to p.98/ line15.

         15.     The EZ Capital Amendment signed by Linco is attached hereto as Exhibit 2.

         16.     Linco alleges that he was told, in March 2017, prior to Linco signing EZ Capital’s

  Operating Agreement, that the word “capital contribution” on Exhibit A to EZ Capital’s Operating

  Agreement and Exhibit A to EZ Capital Amendment to means amount of money contributed in




                                                  3
Case 1:20-cv-22234-JEM Document 89 Entered on FLSD Docket 08/16/2021 Page 4 of 9




  the form of cash. Exh. 6, Linco Depo., p.88/lines 11-15, p.95/line 19 to p.96/line 1, p. 98/lines 11-

  15.

         17.     Linco does not know how much money in the form of cash was contributed by Star

  Equities or Gelman since formation of EZ Capital. Exh. 6, Linco Depo., p. 88/line 20 to p.89/line

  6.

         18.        EZ Capital has never had any assets other than VG Financing. Exh. 6, Linco Depo.,

  p. 101/ lines 22-24.

         19.        The operations of VG Financing were the only business of EZ Capital. Exh. 6,

  Linco Depo., p. 219/line 23 to p.220/line 1.

         20.        Income from VG Financing was EZ Capital’s sole source of income. Exh. 6, Linco

  Depo., p.101/line25 to p. 102/line 5.

         21.     Linco believes that its chances of getting money out of its EZ Capital contribution

  are “slim” because of the operations of VGF Financing are such that: “they don't have the website

  anymore. They sold all the furniture off. They practically -- they have fired almost all the

  employees and one of the investors brought a lawsuit against them and got a ruling, that of

  recovering 70 percent of the amount that was invested or advanced to the merchants. And on top

  of that, a few weeks ago they stopped sending investor reports to me.” Exh. 6, Linco Depo., p.

  220/lines 4-20.

         22.     Linco’s believes its membership interest in EZ Capital has no value because there

  is no market for the membership interest. Exh. 6, Linco Depo., p. 113/lines 10-16.

         23.        Linco does not know what the $600,000.00 that it contributed to EZ Capital was

  used for. Exh. 6, Linco Depo., p.112/lines 13-16.




                                                    4
Case 1:20-cv-22234-JEM Document 89 Entered on FLSD Docket 08/16/2021 Page 5 of 9




           24.    Linco believes its membership interest in EZ Capital has no value because it does

  not know what the money was used for. Exh. 6, Linco Depo., p. 113/lines 17-20.

           D.     Unified Advance.

           25.    Linco became a member of Unified Advance by signing Unified Advance’s

  Operating Agreement in March 2017 (“Unified Advance Operating Agreement”). Exh. 6, Linco

  Depo., p.114/lines 5-7,p.127/lines 16-24, p. 129/lines 7-13.

           26.    The Unified Advance Operating Agreement signed by Linco is attached hereto as

  Exhibit 3.

           27.    Exhibit A to Unified Advance’s Operating Agreement, signed by Linco, stated that

  “Capital Contributions and Initial Capital Account of the Member” in the column above the

  amounts next to the identified members’ names. Exh. 3, Unified Advance Operating Agreement,

  at Exhibit A.

           28.    Linco alleges that prior to Linco signing the Unified Advance Operating

  Agreement, Linco says he was told that the $750,000.00 next to the names of Star Equities and

  Gelman on Exhibit A to the Unified Advance Operating Agreement means that Star Equities and

  Gelman contributed $750,000.00 in cash. Exh. 6, Linco Depo., p.131/line 24 to p.132/line 7.

           29.    Unified Advance’s Operating Agreement, signed by Linco, stated that that “Capital

  Contribution” consists of “the total cash and Fair Market Value of other property contributed to

  the equity of the Company by a Member… .” Exh. 3, Unified Advance Operating Agreement, at

  ¶1.04.

           30.    Unified Advance’s Operating Agreement, signed by Linco, stated that “The

  Members and Warrant Holders have made (or are deemed to have made) Capital Contributions

  with respect to Class A Units, Class B Units and Warrants in amounts reflected opposite each




                                                  5
Case 1:20-cv-22234-JEM Document 89 Entered on FLSD Docket 08/16/2021 Page 6 of 9




  Member’s name in Exhibit A and Exhibit B hereto… .”Exh.3, Unified Advance Operating

  Agreement, at ¶ 3.03(a).

          31.    Linco also invested in Unified Advance’s portfolios, for an amount totaling

  $100,000 and received monthly reportings regarding these portfolios. Exh.6, Linco Depo., p.

  211/lines 4-11.

          32.    Unified Advance is no longer in business and was administratively dissolved in

  2018.    Exh.6,     Linco    Depo.,   p.170/lines       6-12;   Sunbiz,   Unified   Advance,   LLC,

  http://search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=EntityName

  &directionType=Initial&searchNameOrder=UNIFIEDADVANCE%20L150000631430&aggreg

  ateId=flal-l15000063143-c4dfc569-de7f-412b-b6b6-

  c265d92f4f96&searchTerm=Unified%20Advance&listNameOrder=UNIFIEDADVANCE%20L

  150000631430 (last visited August 14, 2021).

          33.    Linco does not know why Unified Advance is no longer in business. Exh.6, Linco

  Depo., p.170/line9-12, p.171/lines 7-15.

          34.       The Settlement Agreement and Release (“Settlement Agreement and Release”)

  signed by Linco is attached hereto as Exhibit 4.

          35.    Linco signed the Settlement Agreement and Release on June 4, 2019, and received

  $150,000.00. Exh.6, Linco Depo., p.135/line 22 to p.136/line 4; Exh. 4, Settlement Agreement and

  Release, at Article 1.01 (a).

          36.       Linco signed the Settlement Agreement and Release “[b]ecause I wanted to get my

  money back. I don’t know how to answer this, I just wanted to get it back.” Exh.6, Linco Depo.,

  p.188/line 21 to p. 189/line 8.




                                                      6
Case 1:20-cv-22234-JEM Document 89 Entered on FLSD Docket 08/16/2021 Page 7 of 9




         37.     Linco is no longer a member of Unified Advance, and has no membership interest

  in Unified Advance, after signing the Settlement Agreement and Release. Exh. 6, Linco Depo.,

  p.162/lines 3-7.

         E.      Star Capital Management.

         38.     Star Capital’s business was to be involved in the building of a hotel on the island

  of Grenada. Exh. 6, Linco Depo., p. 171/lines 16 to 172/lines 4.

         39.     In November 2017, Linco became a member of Star Capital by signing Amendment

  No. 1 to the Limited Liability Company Agreement of Star Capital Management, LLC (“Star

  Capital Amendment”) and contributing $480,000 to obtain a 16.6% membership interest. Exh.

  6, Linco Depo., p. 172/lines 5-9.

         40.     The Star Capital Amendment signed by Linco is attached hereto as Exhibit 5.

         41.     Linco signed the Star Capital Amendment but never asked for the operating

  agreement of Star Capital. Exh.6, Linco Depo.p. 179/lines 7-23.

         42.     Star Capital does not have an operating agreement. Exh.6,         Linco Depo., p.

  179/lines 7-23.

         43.     Linco alleges it was told, in November 2017, prior to Linco signing the Star Capital

  Amendment, that the $1,158,000.00 next to the names of Gelman and Star Equities on Exhibit A

  to the Star Capital Amendment meant the amount was an investment in cash. Exh. 6, Linco Depo.,

  p. 196/lines 12-22.

         44.     In September 2019, Linco sold its membership interest in Star Capital for

  $420,000.00 pursuant to the Class B Common Share Purchase Agreement. Exh.6, Linco Depo. p.

  172/13-16, p.191/line 24 to p.192/line 1.

         45.        The Class B Common Share Purchase Agreement is attached hereto as Exhibit 7.




                                                   7
Case 1:20-cv-22234-JEM Document 89 Entered on FLSD Docket 08/16/2021 Page 8 of 9




         46.     The reason Linco sold its interest through the Class B Common Share Purchase

  Agreement was that “The purpose was that Oleg Firer through Star Equities, was going to buy my

  shares out, to buy out my shares in the hotel.” Exh.6, Linco Depo., p. 190/lines 22-25.

         47.     Nothing was said by Linco about withdrawing from Star Capital when Linco sold

  its interest in Star Capital. Exh.6, Linco Depo., p. 192/line 13 to p/193/line 8.



  Dated: August 16, 2021                                       Respectfully submitted,

                                                                      s/Steven D. Weber
                                                               Steven D. Weber
                                                               Fla. Bar. No.: 47543
                                                               STARK WEBER PLLC
                                                               1221 Brickell Avenue
                                                               Suite 900
                                                               Miami, FL 33131
                                                               Tel: 305-377-8788
                                                               steve@starkweber.com

                                                               Counsel for Defendants

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 16th day of August 2021, I served the foregoing

  document by this Court’s CM/ECF system on the following:

  Sergiu Gherman
  Sergiu Gherman
  Fla. Bar No. 37031
  sgherman@ghermanlaw.com
  Gherman Legal Pllc
  25 SE 2nd Ave. Ste. 808
  Miami FL 33131-1603

  Attorney for Plaintiff

  Paul Aiello
  Florida Bar No. 0909033
  BENNETT & AIELLO
  3471 Main Highway, Suite 206
  Coconut Grove, Florida 33133-5929


                                                   8
Case 1:20-cv-22234-JEM Document 89 Entered on FLSD Docket 08/16/2021 Page 9 of 9




  Phone: (305) 358-9011
  Facsimile: (305) 358-9012
  paiello@bennettaiello.com

  Attorney for Plaintiff

                                                      s/Steven D. Weber




                                       9
